701 S.E.2d 238 (2010)
STATE of North Carolina
v.
Jason Matthew PATTON.
No. 312PA09.
Supreme Court of North Carolina.
April 14, 2010.
James R. Van Camp, Pinehurst, Bruce T. Cunningham, Jr., Southern Pines, for Jason Matthew Patton.
H. Dean Bowman, Patrick Murphy, Special Deputy Attorneys General, for State of NC.

ORDER
The "Defendant's Petition for Writ of Certiorari to Review Order of Richmond County Superior Court" is allowed for the limited purpose of remanding to the trial court for reconsideration in light of State v. Daniel Easley Defoe (161PA09), 364 N.C. 29, 691 S.E.2d 1.
By order of the Court in Conference, this 14th day of April, 2010.